Appeal by defendant from a judgment of the County Court, Dutchess County, rendered December 20,1976, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The defendant asserts that he was forced to appear in prison clothing and in handcuffs before the jury during the trial. Though the record is not entirely clear as to the extent to which the defendant was presented to the jury under these conditions, the record is clear that the Trial Judge had instructed the Sheriff that the defendant was not to be brought before the jury in handcuffs, and specifically charged the jury that no inference should be drawn from the existence of restraints against the defendant. Though we deplore the practices to which the defendant objects, in the absence of good and sufficient reason (cf. People v Roman, 35 NY2d 978; People v Gonzalez, 55 AD2d 656; People v Dell’Orfano, 72 AD2d 749), we do not find reversible error here, where the action of the Trial Judge countered any prejudice to the defendant. We have reviewed the other claims of the defendant and see no basis for reversal. Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.